Citation Nr: 1719948	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2013 and September 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that proceeding is associated with the record.  
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The Board notes that the Veteran submitted private medical records after the February 2017 supplemental statement of the case without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  However, a review of this medical evidence reveals that it is duplicative of evidence previously of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

In December 2007, the Defense Threat Reduction Agency (DTRA) provided a radiation dose assessment using an expedited methodology based on worst-case doses.  In so doing, DTRA noted that a November 2006 radiation exposure scenario was carefully reviewed to ensure that no activities reported would result in a higher dose than that generated through the expedited process.  

In accordance with the September 2013 remand, the AOJ requested a new dose estimate from DTRA.  However, in February 2016, DTRA responded that the dose assessment provided in December 2007 remained current. 

In October 2016, the Director of Compensation Service requested an advisory opinion from the Under Secretary for Health.  In so doing, the Director noted the findings from the December 2007 DTRA dose assessment.  

In January 2017, the Director of the Post-9/11 Environmental Health Program provided an advisory opinion on behalf of the Under Secretary for Health.  The Director noted that the Interactive RadioEpidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation caused the Veteran's prostate cancer.  Based on the findings form the IREP, he opined that it was unlikely that the Veteran's prostate cancer was caused by exposure to ionizing radiation while in service.

In January 2017, the Director of Compensation Service opined that, based on the opinion provided on behalf of the Under Secretary for Health and following review of the evidence in its entirety, there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.  

As noted above, the December 2007 DTRA dose assessment was provided using an expedited process.  In a December 2006 memorandum, the Chief Public Health and Environmental Hazards Officer provided instructions for the expedited methodology.  The instructions specifically noted that the prostate screening doses developed by DTRA were based on gamma/beta radiation and needed to be adjusted for neutron and alpha radiation.  It was further noted that the adjustments are made by multiplying both the neutron and alpha doses by 4 before adding all the doses together.  Thus, the adjusted total prostate dose for Pacific Proving Ground cases is 40 rem.  

In the present case, it is unclear whether the Director of Compensation Service and the Director of the Post-9/11 Environmental Health Program considered the adjusted total prostate dose in rendering their opinions.  Moreover, the Board notes that a discussion of the factors under 38 C.F.R. § 3.311(e) is not required when the Under Secretary for Benefits opines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service.  See Hilkert v. West, 12 Vet. App. 145, 149-50 (1998).  However, the Under Secretary for Benefits should consult those factors as a point of reference.  Id.  Notably, the October 2016 memorandum from the Director of Compensation Service indicated that the evidentiary record contained no information concerning post-service employment, family history of cancer, or tobacco use.  The Board notes that the claims file contains evidence that addresses such factors.  See, e.g., October 2007 radiation risk activity information sheet; February 2017 statement in support of claim.  

Based on the foregoing, the Board finds that a remand is necessary to refer the appeal to the Under Secretary for Benefits or the Director of Compensation Service for further consideration pursuant to 38 C.F.R. § 3.311(c).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the claim to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(c).  

The Under Secretary for Benefits should consider the December 2006 memorandum from the Chief Public Health and Environmental Hazards Officer regarding the expedited methodology for dose assessments.  In particular, he or she should address whether the December 2007 DTRA "reported" prostate screening doses were "adjusted" for neutron and alpha radiation.  If such an adjustment is deemed unnecessary, that fact should clearly be documented in the claims file.  

The Under Secretary for Benefits should also determine whether an additional advisory opinion from the Under Secretary of Health is necessary to consider any adjusted total prostate doses.  

Thereafter, the Under Secretary for Benefits should consider the claim and the factors specified in 38 C.F.R. § 3.311(e).  He or she should determine whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to radiation in service or whether there is no reasonable possibility that prostate cancer resulted from radiation exposure in service.   

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




